Name: Council Regulation (EEC) No 1714/91 of 13 June 1991 fixing the amount of the production aid for certain varieties of rice sown in the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 16 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1714 /91 of 13 June 1991 fixing the amount of the production aid for certain varieties pf rice sown in the 1991 /92 marketing year yields of the varieties in question , will secure development of production in line with actual possibilities for disposal ; Whereas Council Regulation (EEC) No 3878 / 87 of 18 December 1987 on the production aid for certain varieties of rice ( 6 ), as last amended by Regulation (EEC) No 832/ 90 ( 7 ), determines in particular the areas of the Community which may benefit from the aid , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 1806/ 89 (2 ), and in particular Article 8 (a ) ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas the objective of the production aid is to encourage varietal conversion of rice production to certain types of rice for which greater demand exists on the Community market; whereas the varieties for which demand exists normally have lower crop yields than those of the varieties that are traditionaly grown; Whereas the production aid should be fixed at a level that, while reflecting the smaller return resulting from the lower Article 1 The production aid for certain varieties of rice referred to in Article 8 a of Regulation (EEC) No 1418 /76 , sown in 1991 / 92, shall be ECU 200 per hectare for the countries referred to in Annex A to Regulation (EEC) No 3878 / 87 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . , For the Council The President A. BODRY ( ») OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) OJ No L 177, 24 . 6 . 1989 , p. 1 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p . 18 . (&lt;) OJ No C 158 , 17 . 6 . 1991 . (6 ) OJ No L 365 , 24 . 12 . 1987 , p . 3 . ( 7 ) OJ No L 86 , 31 . 3 . 1990 , p . 46 .( s ) OJ No C 159 , 17. 6 . 1991 .